PER CURIAM.
Lauren Lohmeyer ("Appellant") appeals from the judgment of the trial court affirming the decisions of the Administrative Hearing Commission ("the Commission") and the Missouri Board of Nursing ("the Board"), which found cause to revoke Appellant's nursing license. Upon consideration of the whole record, we no error in the decisions of the Commission and the Board and affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).